Name: COMMISSION REGULATION (EC) No 85/95 of 19 January 1995 on import licences for milk and milk products originating in the African, Caribbean and Pacific States (ACP States) or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: executive power and public service;  processed agricultural produce;  economic geography;  tariff policy
 Date Published: nan

 20 . 1 . 95 Official Journal of the European Communities No L 14/7 COMMISSION REGULATION (EC) No 85/95 of 19 January 1995 on import licences for milk and milk products originating in the African, Carib ­ bean and Pacific States (ACP States) or in the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural goods originating in the ACP States or in the overseas countries and territories (OCT) ('), as last amended Regulation (EC) No 2484/94 (2), and in particular Article 27 thereof, Whereas Article 4 (4) of Commission Regulation (EEC) No 1 1 50/90 (3), as last amended by Regulation (EC) No 3337/94 (4), provides that the Commission is to decide to what extent quantities may be awarded in respect of applications for import licences ; whereas, however, imports must not exceed the quotas ; Whereas Article 4 (4) of Regulation (EEC) No 1150/90 provides that if the total quantity for which applications have been submitted is less than that available the Commission is to calculate the quantity remaining, which is to be added to that available for the following half year ; whereas under these circumstances the quantity available for the second half of 1995 of the products referred to in Article 7 of Regulation (EEC) No 715/90 should be deter ­ mined, HAS ADOPTED THIS REGULATION : Article 1 1 . Licence applications lodged pursuant to Article 4 of Regulation (EEC) No 1150/90 from 1 to 10 January 1995 are hereby accepted. 2. Further licence applications may be lodged during the first 10 days of July 1995 for the following quantities :  250 tonnes of products falling within CN code 0402,  475 tonnes of products falling within CN code 0406. Article 2 This Regulation shall enter into force on 20 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 January 1995. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 30 . 3 . 1990, p. 85. (2) OJ No L 265, 15. 10 . 1994, p. 3 . (3) OJ No L 114, 5 . 5 . 1990, p. 21 . (4) OJ No L 350, 31 . 12. 1994, p. 66.